Case: 2:19-cv-00043-WOB-CJS Doc #: 48 Filed: 06/26/20 Page: 1 of 15 - Page ID#: 530




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF KENTUCKY
                         NORTHERN DIVISION AT COVINGTON

 CIVIL ACTION NO.: 2:19-CV-0043 (WOB-CJS)
 KERAM J. CHRISTENSEN, ET AL.                                                        PLAINTIFFS
 VS.
 SAINT ELIZABETH MEDICAL CENTER, INC. ET AL.                                      DEFENDANTS
                          MEMORANDUM OPINION AND ORDER

        This class-action case involves a stolen flash drive containing the personal information of

 approximately 9,000 current and previous employees of Defendants. Defendants allowed an

 employee to take the flash drive home, where it was stolen during a home burglary. Plaintiffs are

 current or former employees of Defendants and allege that Defendants should have been more

 careful with their personal information.

        The matter is before the Court on Defendants’ motion to dismiss. (Doc. 33). The Court

 heard oral argument on the motion and took the matter under submission. (Doc. 40). The parties

 filed supplemental briefing relating to jurisdiction under the Class Action Fairness Act. (Doc. 41,

 Doc. 44, Doc. 46).

        The Court now issues the following Memorandum Opinion and Order.

                               Factual and Procedural Background

        Defendants allowed an employee to work from home with an unencrypted flash drive

 containing the personal information of approximately 9,000 current and previous employees.

 (Doc. 33-1 at 9). The information on the flash drive included social security numbers, names,

 dates of birth, and employee identification numbers. (Id.). The flash drive was stolen from the

 employee’s home during a burglary and has not been recovered. (Id.).




                                                  1
Case: 2:19-cv-00043-WOB-CJS Doc #: 48 Filed: 06/26/20 Page: 2 of 15 - Page ID#: 531




        Within thirty days of the theft, Defendants mailed notice to each potentially affected

 employee and set up a call center to answer questions about the data breach. (Id.). Defendants

 also offered one year of credit monitoring services. (Id.).

        The seven named Plaintiffs seek damages for Defendants’ alleged carelessness in

 allowing an employee to take home an unencrypted flash drive containing their personal

 information. Plaintiffs assert two claims under the Fair Credit Reporting Act (“FCRA”), 15

 U.S.C. § 1681 et seq., and six claims under state law: negligence, negligence per se, breach of

 fiduciary duty, negligent inflection of emotional distress, intentional infliction of emotional

 distress, and breach of express or implied-in-fact contract. (Id. at 9-10). Defendants filed a

 motion to dismiss, arguing the FCRA does not apply to them and the complaint inadequately

 pleads the state law claims.

        An issue concerning subject-matter jurisdiction was raised at oral argument by the Court.

 The Court asked counsel whether jurisdiction would still exist if the FCRA claims were

 dismissed. (Doc. 47 at 15:21-23). Plaintiffs’ counsel argued the Court would have jurisdiction

 under the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1332(d) as alleged in the

 complaint, and pointed out that Defendants had not challenged jurisdiction in their motion to

 dismiss. (Doc. 47 at 15:24-25, 16:1-3). Defendants’ counsel acknowledged they had not

 challenged CAFA jurisdiction. (Id. at 16:10-13). Nevertheless, Defendants’ counsel advised that

 jurisdictional issues could arise if the FCRA claims were dismissed. (Id. at 16:14-21). Counsel

 for both sides admitted that “there may be a need for some discovery on [CAFA jurisdiction]”.

 (Id. at 16:3-5, 16:16-18, 18:12-16).

        A week after oral argument, Defendants filed a document entitled “Supplemental

 Statement Regarding Jurisdiction.” (Doc. 41). The document identifies two exceptions to CAFA



                                                   2
Case: 2:19-cv-00043-WOB-CJS Doc #: 48 Filed: 06/26/20 Page: 3 of 15 - Page ID#: 532




 jurisdiction, which order a district court to “decline to exercise [CAFA] jurisdiction” if certain

 citizenship characteristics are present in the class. 28 U.S.C. § 1332(d)(4)(A)-(B). The

 “Supplemental Statement” also represents that Defendants’ records show that 8,032 of the 9,727

 individuals who received mail notice of the data breach “reside in Kentucky.” (Doc. 41 at 4).

 Plaintiffs filed a response brief (Doc. 44) and argue that Defendants conceded or waived any

 challenge to CAFA jurisdiction, and alternatively argue that Defendants had not met their burden

 of proof under the exceptions. Defendants filed a reply brief (Doc. 46) and argue they did not

 waive or concede a challenge to CAFA jurisdiction under the exceptions. Additionally,

 Defendants filed a signed affidavit which attests to the veracity of the records showing where

 notification letters were sent. (Doc. 46-1).

                                                Analysis

     A. Standard of Review

         To survive a motion to dismiss, the complaint must contain “sufficient factual matter,

 accepted as true, to state a claim to relief that is plausible upon its face.” Ashcroft v. Iqbal, 556

 U.S. 662, 678 (2009) (citation and internal quotation marks omitted). While the Court construes

 the complaint “in favor of the complaining party” and presumes the general allegations

 “encompass the specific facts necessary to support” the claim, the Court need not accept as true

 legal conclusions or unwarranted factual inferences. Kardules v. City of Columbus, 95 F.3d 1335,

 1346 (6th Cir. 1996).

     B. The FCRA does not apply to Defendants.

         The Court finds the FCRA does not apply to Defendants. The FCRA creates a cause of

 action for willful or negligent noncompliance with its provisions. 15 U.S.C. §§ 1681n, 1681o.




                                                    3
Case: 2:19-cv-00043-WOB-CJS Doc #: 48 Filed: 06/26/20 Page: 4 of 15 - Page ID#: 533




 Plaintiffs allege Defendants failed to comply with § 1681e(a),1 which requires a “consumer

 reporting agency” to “maintain reasonable procedures designed . . . to limit the furnishing of

 consumer reports [for certain purposes].” However, § 1681e(a) is inapplicable here because

 Defendants are not “consumer reporting agencies” (CRAs), and stolen consumer information is

 not “furnished” for purposes of a § 1681e(a) violation.

      i.    Defendants are not CRAs because they do not assemble or evaluate consumer credit
            information for the purpose of furnishing consumer reports to third parties.

            By its own terms, § 1681e(a) only applies to CRAs. A CRA is an entity that gathers

 consumer credit information for the purpose of furnishing “consumer reports” to third parties. §

 1681a(f). Accordingly, an entity cannot be a CRA unless it furnishes “consumer reports.” See

 Owner-Operator Indep. Drivers Ass’n, Inc. v. USIS Com. Services, Inc., 537 F.3d 1184, 1191 n.8

 (10th Cir. 2008). A “consumer report” is a transfer of data that contains information about a

 consumer’s credit worthiness, used to establish the consumer’s eligibility for credit, insurance, or

 employment. § 1681a(d). However, the term “consumer report” does not include any “report

 containing information solely as to transactions or experiences between the consumer and the

 person making the report…”. § 1681a(d)(2)(A)(i).

            The complaint alleges that Defendants collect and transmit personal information for

 insurance and employment purposes. (Doc. 30 at ¶ 12). Nevertheless, the complaint alleges that

 Defendants garner this information by directly administering healthcare to Plaintiffs, and by

 functioning as Plaintiffs’ employer. (Doc. 30 at 5-6). Information garnered from such direct and

 firsthand interaction falls within the “transactions and experiences” exclusion. See Tierney v.

 Advoc. Health and Hosps. Corp., 797 F.3d 449, 452 (7th Cir. 2015) (information concerning

 interactions between the healthcare provider and its patients fall within the exclusion).


 1
     All statutory references in this section are to the FCRA unless otherwise noted.

                                                              4
Case: 2:19-cv-00043-WOB-CJS Doc #: 48 Filed: 06/26/20 Page: 5 of 15 - Page ID#: 534




        Plaintiffs argue the “transactions or experiences” exception does not apply. First, they

 argue “when the communication is no longer coming directly from the entity with which the

 consumer had a transaction or experience, and the communication is not going to another entity

 related by common ownership or control, the ‘transactions or experiences’ exemption ceases to

 provide protection.” Lewis v. Ohio Prof. Elec. Network LLC, 190 F. Supp. 2d 1049, 1060 (S.D.

 Ohio 2002). The complaint alleges that Defendants transfer information to “affiliates and

 partners across multiple platforms” and those affiliates and partners then transfer the information

 to third parties. (Doc. 30 at ¶ 13; Doc. 34 at 10). Plaintiffs point out only Defendants had the

 firsthand experiences; when Defendants’ affiliates and partners send the information to third

 parties, “entities other than entity with which the consumer had a transaction or experience” are

 communicating the information. (Doc. 34 at 15).

        However, this only means the affiliates and partners are not entitled to the exclusion. In

 Lewis, a police department regularly sent information regarding bookings and arrests to a third

 party, which would then compile and sell the information. 190 F. Supp. 2d at 1059. The court

 held the third party was not entitled to the exclusion, because it did not garner the booking and

 arrest information through firsthand experiences. Id. Rather, the “transactions and experiences”

 exclusion “rightfully belong[ed]” to the police department, because it only sent information

 garnered through arrests and bookings the police themselves performed, which were direct and

 firsthand experiences with “consumers.” Id. at 1060-61.

        In the current case, Defendants only send information garnered through firsthand

 experiences. While Defendants’ partners and affiliates may subsequently send this information to

 other parties, this only shows the partners and affiliates are not entitled to the exclusion. What




                                                   5
Case: 2:19-cv-00043-WOB-CJS Doc #: 48 Filed: 06/26/20 Page: 6 of 15 - Page ID#: 535




 Defendants’ partners and affiliates do with the information does not implicate Defendants’

 entitlement to the exclusion.

        Additionally, Plaintiffs argue the “transactions or experiences” exclusion does not apply

 because certain categories of medical information described in § 1681a(d)(3) do not fall within

 the exclusion. However, the transmission of such medical information is not a consumer report if

 the information is disclosed for “any purpose permitted without authorization under the

 Standards for Individually Identifiable Health Information promulgated by the Department of

 Health and Human Services pursuant to the Health Insurance Portability and Accountability Act

 of 1996 [HIPAA]…”. § 1681b(g)(3). Essentially, if medical information can be disclosed under

 HIPPA without authorization, a transfer of the information does not trigger § 1681a(d)(3).

         HIPPA allows a health care provider to use or disclose protected health information

 without authorization if the use is for the health care provider’s “own treatment, payment, or

 health care operations.” 45 C.F.R. § 164.506(c). The complaint alleges that Defendants transmit

 the information to enroll employees in work benefits, to determine whether their employees are

 eligible for insurance coverage for medical treatments, and to obtain payment for providing

 healthcare services. (Doc. 30 at ¶ 12). Sending information to insurance companies and benefit

 providers is necessarily part of a hospital network’s billing and employment practices and is

 done within the scope of Defendants’ “health care operations.”

        In conclusion, the complaint only refers to data that Defendants compile while directly

 providing employment and healthcare to the members of the proposed class. Any subsequent

 transfers made by their affiliates and partners are not transfers by Defendants. While the data

 transfers may include personal medical information, the transfers are incidental to Defendants’




                                                  6
Case: 2:19-cv-00043-WOB-CJS Doc #: 48 Filed: 06/26/20 Page: 7 of 15 - Page ID#: 536




 primary business of operating healthcare facilities. Consequently Defendants do not furnish

 “consumer reports.”

   ii.   Defendants are not CRAs because they do not transfer the information for fees or
         on a cooperative nonprofit basis.

         Defendants are not CRAs for a second reason. A CRA must transfer consumer credit

 information to receive “monetary fees, dues, or on a cooperative nonprofit basis.” § 1681a(f).

 Here, the complaint does not allege Defendants receive fees for assembling and transferring this

 information. While Defendants do receive payments after transfers of information occur, the

 payments are not for the information transferred; rather, the insurance company is reimbursing

 Defendants for healthcare services provided to the insured. See Tierney, 797 F.3d at 452. Courts

 have generally concluded that a transmission of consumer information for “business purposes”

 does not implicate the FCRA, as the FCRA only regulates “consumer purposes.” Ippolito v.

 WNS, Inc., 864 F.2d 440, 452 (7th Cir. 1988); see also Matthews v. Worthen Bank & Trust Co.,

 741 F.2d 217, 219 (8th Cir. 1984).

         Plaintiffs alternatively argue that Defendants share this information on a “nonprofit

 cooperative basis.” (Doc. 34 at 14). Plaintiffs point to a “healthcare data collection and sharing

 partnership” that Defendants have with local high schools and sport medicine facilities. (Doc.

 34-4). The FCRA does not regulate such partnerships. The referenced partnership is an injury

 prevention program that collects information about injuries sustained by high school athletes,

 broken down by school, team, sport, and gender. (Doc. 34-4 at 1). The information only concerns

 injuries suffered by high school athletes; it is wholly unrelated to consumer purposes, and is not

 used to establish eligibility for credit, employment, or insurance.

         Plaintiffs also point to Defendants’ “Billing and Collection Policy” (Doc. 34-5) which

 explains Defendants “sell” outstanding debt to collection agencies, and thus Defendants earn fees

                                                  7
Case: 2:19-cv-00043-WOB-CJS Doc #: 48 Filed: 06/26/20 Page: 8 of 15 - Page ID#: 537




 for the transfer of information which implicates the FCRA protections. (Doc. 34-5 at 14-15). To

 begin with, this likely falls within the “transactions and experiences” exclusion as detailed

 above. Furthermore, the money Defendants earn from such a transfer is not for the information

 itself. Rather, the collection agencies are paying for the collection rights on healthcare debts

 Defendants created by providing healthcare services. Neither does this qualify as a nonprofit

 venture. Defendants are selling the debt to generate immediate cash proceeds for services they

 have rendered, while collection agencies hope to collect more than what they paid for on the

 debt.

         Defendants are simply not involved in the business of selling consumer credit

 information for consumer purposes. They are in the business of providing healthcare, and the

 alleged transfers of consumer credit information are incidental to that business. Defendants are

 not CRAs, and not subject to § 1681e(a).

  iii.   Stolen data is not “furnished.”

         Even if Defendants were CRAs, Plaintiffs’ FCRA claims would be dismissed for a

 second reason. Section 1681e(a) only requires a “consumer reporting agency” to “maintain

 reasonable procedures designed . . . to limit the furnishing of consumer reports [for designated

 reasons].” If the alleged negligent act does not arise during a “furnishing” of a consumer report,

 the negligent act does not trigger a violation of § 1681e(a). Washington v. CSC Credit Services

 Inc., 199 F.3d 263, 267 (5th Cir. 2000).

         The word “furnish” denotes an active transmission of data, rather than the failure to

 protect such data from the hands of criminals. Claims brought under the FCRA that involve

 stolen information have been routinely dismissed because such information is not “furnished” for

 purposes of § 1681e(a) violation. Holmes v. Countrywide Fin. Corp., No. 5:08–CV–00295–R,



                                                   8
Case: 2:19-cv-00043-WOB-CJS Doc #: 48 Filed: 06/26/20 Page: 9 of 15 - Page ID#: 538




 2012 WL 2873892, at *16 (W.D. Ky. 2012) (a “common sense understanding of the word

 underscores” that stolen information is not furnished); see Washington, 199 F.3d at 267; In re

 Experian Data Breach Litig., No. SACV 15-1592 AG, 2016 WL 7973595, at *2 (C.D. Cal.

 2016); Dolmage v. Combined Ins. Co. of Am., No. 14 C 3809, 2015 WL 292947, at *3 (N.D. Ill.

 2015); Galaria v. Nationwide Mut. Ins. Co., No. 2:13-cv-118, 2017 WL 4987663, at *4 (S.D.

 Ohio 2017). Here, the information was stolen by unknown parties during a burglary. While

 arguably the information could have been better protected, § 1681e(a) only refers to procedures

 that aim to limit inappropriate “furnishings.” The stolen information here was not “furnished”

 and thus the allegations of the complaint do not implicate § 1683e(a).

         In conclusion, Plaintiffs’ FCRA claims will be dismissed. The complaint does not

 sufficiently allege that Defendants are CRAs, and stolen information is not “furnished” for

 purposes of a FCRA violation. Certainly, the FCRA does not only apply to traditional credit

 reporting bureaus. See Adams v. Natl. Engr. Serv. Corp., 620 F. Supp. 2d 319, 322, 328 (D.

 Conn. 2009) (staffing agency selling background checks and employment screening services);

 Lewis, 190 F. Supp. 2d at 1059 (not-for-profit corporation selling access to arrest and booking

 information). However, such entities are primarily involved in the business of selling and

 providing information about consumers to third parties who intend to use that information in

 deciding whether to extend credit, offer employment, or provide insurance. Claims against

 healthcare companies and other businesses that transmit such information while providing other

 types of service have been routinely dismissed, 2 as the FCRA was intended to regulate


 2
  Tierney, 797 F.3d at 452; Garnett v. Millennium Med. Mgt. Resources, Inc., 2010 WL 5140055, at *1 (N.D. Ill.
 2010); In re Community Health Sys., Inc., 2016 WL 4732630, at *1 (N.D. Ala. 2016); DiGianni v. Stern’s, 26 F.3d
 346, 348-49 (2d Cir. 1994) (retailers); Rush v. Macy’s New York, Inc., 775 F.2d 1554, 1557 (11th Cir. 1985) (same);
 Mirfasihi v. Fleet Mortg. Corp., 551 F.3d 682, 686 (7th Cir. 2008) (bank); Ori v. Fifth Third Bank, 603 F. Supp. 2d
 1171, 1175 (N.D. Ill. 2009) (mortgage servicing company); Walker v. Fabrizio & Brook, P.C., 2017 WL 5010781, at
 *2-3 (E.D. Mich. 2017) (legal news publication); In re Northwest Airlines Priv. Litig., 2004 WL 1278459, at *3 (D.
 Minn. 2004) (airline); Dolmage, 2015 WL 292947, at *3 (health insurance company); Menefee v. City of Country

                                                         9
Case: 2:19-cv-00043-WOB-CJS Doc #: 48 Filed: 06/26/20 Page: 10 of 15 - Page ID#: 539




  information used in a “consumer” context. See Ippolito, 864 F.2d at 452. The allegations

  currently before the Court do not trigger the FCRA’s protections.

      C. The Class Action Fairness Act and Exceptions

          As Plaintiffs’ FCRA claims have now been dismissed, the case no longer implicates a

  question of federal law. However, the complaint asserts as an alternative basis for subject-matter

  jurisdiction the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1332(d).3 (Doc. 30 at

  ¶ 23). The issue of CAFA’s applicability arose during oral argument, and both parties filed

  supplemental briefing on the matter. Plaintiffs argue that Defendants have conceded or waived

  any argument asserting an exception to CAFA jurisdiction, and alternatively argue that

  Defendants have not met the requisite burden of proof to invoke one of the exceptions.

          For the Court to have original jurisdiction under CAFA, the complaint must only

  adequately allege each element in § 1332(d)(1). Defendants seem to admit the complaint does so.

  Instead, Defendants argue that several exceptions to CAFA jurisdiction apply. Found in §

  1332(d)(4), these exceptions “do not deprive a court of jurisdiction”; rather, the Court must

  decline to exercise jurisdiction if certain citizenship characteristics exist within the proposed

  class. Clark v. Lender Processing Services, 562 Fed. Appx. 460, 465 (6th Cir. 2014).

          At oral argument, Defendants’ counsel stated that a jurisdictional issue may arise in the

  case that the FCRA claims were dismissed; all parties also agreed that some discovery may be

  needed to fully determine the applicability of CAFA. (Doc. 47 at 16:2-5, 14-21; 18:9-16).

  Consequently, Defendants have not conceded any argument with respect to CAFA’s exceptions.




  Club Hills, 2008 WL 4696146, at *3 (N.D. Ill. 2008) (municipality); In re Sony Gaming Networks & Customer Data
  Sec. Breach Litig., 996 F. Supp. 2d 942, 1011 (S.D. Cal. 2014) (gaming company); Galligan v. Commonwealth
  Mortg. Assur. Co., 1994 WL 263351, at *3 (E.D. Pa. 1994) (mortgage insurance company); Strautins v. Trustwave
  Holdings, Inc., 27 F. Supp. 3d 871, 882 (N.D. Ill. 2014) (data security company).
  3
    All statutory references in this section are to CAFA unless otherwise noted.

                                                       10
Case: 2:19-cv-00043-WOB-CJS Doc #: 48 Filed: 06/26/20 Page: 11 of 15 - Page ID#: 540




         Plaintiffs next contend that Defendants have waived any argument concerning CAFA’s

  exceptions. The applicability of CAFA’s exceptions may be waived if the argument is not timely

  asserted, as the exceptions are not “jurisdictional.” Clark, 562 Fed. Appx. at 465. In general, a

  moving party must raise the issue within a “reasonable time,” which is usually the “earliest

  practicable time” such a motion could be made, depending on the facts of the case. Gold v. New

  York Life Ins. Co., 730 F.3d 137, 142 (2d Cir. 2013).

         In analyzing the issue, courts generally examine the procedural posture of the case, and

  whether the argument could have been made at an earlier time. For example, the Sixth Circuit

  found the CAFA exceptions were waived because they were presented for the first time on

  appeal. Clark, 562 Fed. Appx. at 465. Additionally, in Martin v. Trott L., P.C., the defendant

  failed to raise the issue until the “second round of dispositive motions” after several depositions

  had been taken, even though the defendant had access to the relevant information for several

  years preceding the motion. 265 F. Supp. 3d 736, 744-45 (E.D. Mich. 2017). With no

  explanation for his delay, the court found he had waived the argument. Id. Other district courts

  have similarly focused on how long the case has been litigated. Bey v. SolarWorld Industries

  Am., Inc., 904 F. Supp. 2d 1103, 1109 (D. Or. 2012) (claim was not waived as the court raised

  the issue sua sponte less than a year after the complaint was filed, which was “relatively early in

  the case”); Barfield v. Sho-Me Power Elec. Co-op., 2:11-CV-04321-NKL, 2014 WL 1343092, at

  *4 (W.D. Mo. 2014) (twenty-six month delay was unreasonable given the “advanced state of the

  litigation, and the time and resources expended by the Court and Parties”).

         Plaintiffs point out the complaint’s jurisdictional allegations have remained unchanged

  over the course of twice amending the complaint, and that the original complaint was filed long

  before Defendants filed their “Supplemental Statement.” They highlight the fact that Defendants



                                                   11
Case: 2:19-cv-00043-WOB-CJS Doc #: 48 Filed: 06/26/20 Page: 12 of 15 - Page ID#: 541




  did not raise any challenge to CAFA in their motion to dismiss, and argue there is no justification

  for the delay to assert the argument as Defendants have access to the proposed class members’

  citizenship and residency information.

         After examining the procedural posture of this case, the Court rejects the argument that

  Defendants have waived the CAFA exceptions. The issue of CAFA’s applicability arose at oral

  argument on March 20, 2020, less than a year after Plaintiffs filed the first complaint.

  Additionally, only a week after oral argument where the issue was raised, Defendants filed the

  “Supplemental Statement” setting forth the exceptions to CAFA and describing the residency

  characteristics of the members of the proposed class. No depositions or discovery have occurred

  yet, and the Court has yet to rule on any dispositive motions. While the complaint has twice been

  amended, the amendments only included changes to the named Plaintiffs. (Doc. 44 at 3). This is

  far different from cases where the moving party waited to raise the issue until an appeal or after

  several years of litigation had already occurred.

         Plaintiffs finally argue that the exceptions do not apply, at least at this juncture, because

  Defendants have not carried the requisite burden of proof. The party asserting an “exception to

  CAFA bears the burden of establishing each element of the exception by a preponderance of the

  evidence.” Mason v. Lockwood, Andrews & Newnam, P.C., 842 F.3d 383, 388 (6th Cir. 2016).

  To analyze Plaintiffs’ argument, a brief description of CAFA’s exceptions is necessary.

         Congress enacted CAFA in 2005, which supplies “federal district courts with ‘original

  jurisdiction’ to hear a ‘class action’ if the class has more than 100 members, the parties are

  minimally diverse, and the ‘matter in controversy exceeds the sum or value of $5,000,000.”

  Standard Fire Ins. Co. v. Knowles, 133 S.Ct. 1345, 1348 (2013) (quoting § 1332(d)(2)).




                                                   12
Case: 2:19-cv-00043-WOB-CJS Doc #: 48 Filed: 06/26/20 Page: 13 of 15 - Page ID#: 542




  However, § 1332(d)(4) states that a “district court shall decline to exercise [CAFA] jurisdiction”

  if one of two exceptions apply.

         One of the exceptions is the “home state exception.” A district court must decline to

  exercise CAFA jurisdiction when two-thirds or more of all members of the proposed class, and

  the primary defendants, are citizens in the state where the action was originally filed. §

  1332(d)(4)(B). These exceptions “are designed to draw a delicate balance between making a

  federal forum available to genuinely national litigation and allowing the state courts to retain

  cases when the controversy is strongly linked to that state.” Hart v. FedEx Ground Package Sys.

  Inc., 457 F.3d 675, 682 (7th Cir. 2006). The exceptions “keep purely local matters and issues of

  particular state concern in the state courts…”. Lowery v. Alabama Power Co., 483 F.3d 1184,

  1193–94 (11th Cir. 2007).

         The main issue is the citizenship of Defendants and the citizenship of the members of the

  proposed class. The complaint states that Defendants are non-profit corporations headquartered

  in Kentucky. (Doc. 30 at ¶¶ 9-10). Accordingly, Defendants are citizens of Kentucky. §

  1332(c)(1).

         With respect to the members of the proposed class, citizenship depends on the members’

  “domicile.” Von Dunser v. Aronoff, 915 F.2d 1071, 1072 (6th Cir. 1990); § 1332(d)(7).

  “Domicile” requires a person to (1) reside in the state (2) with the intention of staying there.

  Prime Rate Premium Fin. Corp., Inc. v. Larson, 930 F.3d 759, 765 (6th Cir. 2019). While

  domicile is a factual question, there is a “rebuttable presumption that a person's residence is his

  domicile.” Mason, 842 F.3d at 390. This presumption “fits particularly well in the CAFA

  exception context, where the moving party is tasked with demonstrating a fact-centered

  proposition about a mass of individuals…”. Id. at 392.



                                                   13
Case: 2:19-cv-00043-WOB-CJS Doc #: 48 Filed: 06/26/20 Page: 14 of 15 - Page ID#: 543




         Here, the proposed class is “approximately 9,000 employees and former employees of St.

  Elizabeth” whose information was compromised when the flash drive was stolen. (Doc. 30 at ¶

  1). The complaint alleges that all the named Plaintiffs either reside in or are citizens of Kentucky.

  (Doc. 30 at ¶¶ 14-20). On the other hand, the complaint does not allege the residence or

  citizenship of the rest of the class. It only alleges that at “least one member of the putative class

  is a citizen of a state different from [Defendants]…”. (Doc. 30 at ¶ 7).

         The record now reflects information that indicates the citizenship of the proposed class

  members. After oral argument, Defendants filed a signed declaration, wherein their general

  counsel references a list of names used to mail notice of the data breach to the potentially

  affected parties. (Doc. 46-1). After consulting the list, Defendants found that 8,032 of the 9,727

  total names “resided in Kentucky” and received the letter at a Kentucky address. (Doc. 46-1 at ¶

  4). The rest of the letters were sent out-of-state. Id. The letters were sent on March 7, 2019, about

  a month after the breach occurred. (Doc. 30 at ¶¶ 36, 38).

         Defendants’ declaration shows that over eighty percent of the individuals received the

  letter at an address in Kentucky. Plaintiffs have not presented any evidence as to why the

  presumption, that a person’s domicile is their residence, should not apply here, other than to

  speculate that such parties may have moved out-of-state. As the presumption is especially strong

  in the CAFA context, and the list of letters sent shows over eighty percent of the proposed class

  members were Kentucky residents, Defendants’ declaration sufficiently indicates that at least

  two-thirds of the proposed class are citizens of Kentucky.

         The “home state exception” applies when two-thirds or more of all members of the

  proposed class, and the primary defendants, are citizens in the state where the action was

  originally filed. § 1332(d)(4)(B). Over eighty percent of the proposed class are presumed to be



                                                    14
Case: 2:19-cv-00043-WOB-CJS Doc #: 48 Filed: 06/26/20 Page: 15 of 15 - Page ID#: 544




  citizens of Kentucky, and all Defendants are citizens of Kentucky. The Court finds the “home

  state” exception applies 4 and is compelled to “decline to exercise [CAFA] jurisdiction” over this

  case. § 1332(d)(4).

         D. Remaining State Law Claims

             The complaint alleged the Court had supplemental jurisdiction over Plaintiffs’ state law

  claims pursuant to 28 U.S.C. § 1367. However, the Court may decline to exercise jurisdiction

  over such claims if the Court “has dismissed all claims over which it has original jurisdiction.”

  28 U.S.C. § 1367. As set forth above, the FCRA claims are dismissed, and the Court is required

  by § 1332(d)(4)(B) to decline to exercise CAFA jurisdiction over the matter. Consequently, the

  Court declines to exercise its supplemental jurisdiction over the state claims.

             Therefore, having reviewed this matter, and the Court being advised,

             IT IS ORDERED that:

             (1)      Defendants’ motion to dismiss (Doc. 33) be, and is hereby, GRANTED IN PART

                      with respect to Claims I and II of the complaint, dismissing the alleged violations

                      of the FCRA;

             (2)      The Court declines to exercise supplemental jurisdiction over the remaining state

                      law claims under 28 U.S.C. 1367(c)(3), and thus dismisses those claims.

  This 26th day of June 2020.




  4
      The Court issues no opinion as to the applicability of the “local controversy” exception.

                                                              15
